Case 5:16-cv-00600-JGB-SP Document 313 Filed 09/29/20 Page1of3 Page ID #:5899

FILED

 

UNITED STATES COURT OF APPEALS SEP 29 2020
MOLLY C. DWYER, CLERK
FOR THE NINTH CIRCUIT U.S. COURT OF APPEALS
WB MUSIC CORP.; BUT FATHER I Nos. 18-55835, 18-55956,
JUST WANT TO SING MUSIC; 18-56098
HUNTERBORO MUSIC; UNIVERSAL
POLYGRAM INTERNATIONAL D.C. No.
PUBLISHING, INC.; SONY ATV 5:16-cv-00600-JGB-DTB
TUNES, LLC; OBVERSE CREATION Central District of California,
MUSIC; NICE HAIR PUBLISHING; Riverside

PARTY ROCK MUSIC; YEAH BABY
MUSIC; ESKAYWHY PUBLISHING;
UH OH ENTERTAINMENT; DIVINE ORDER
MILL MUSIC; FINGAZ GOAL MUSIC;
EMI APRIL MUSIC INC.; HI MOM I
DIT IT; CHEBRA MUSIC; UNIVERSAL
MUSIC CORP.,

Plaintiffs-Appellees,
V.
EDWARD R STOLZ, Esquire,

Defendant-Appellant.

 

 

Before: Peter L. Shaw, Appellate Commissioner.
The court awarded attorneys’ fees on appeal to WB Music Corp. and the

other appellees (collectively, “WB Music Corp.”) pursuant to 17 U.S.C. § 505

gml/Appellate Commissioner 18-55835+
Case 5:16-cv-00600-JGB-SP Document 313 Filed 09/29/20 Page 2 o0f3 Page ID #:5900

(“the Copyright Act”), and referred to the Appellate Commissioner the
determination of the amount of fees. See 9th Cir. R. 39-1.9.

The court determines a reasonable fee award under the Copyright Act using
the lodestar method, which is “the number of hours reasonably expended on the
litigation multiplied by a reasonable hourly rate.” See Hensley v. Eckerhart, 461
US. 424, 433-34 (1983); Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th
Cir. 2013); see also City of Burlington v. Dague, 505 U.S. 557, 562 (1992)
(analysis for determining reasonable fee applies to all similarly worded fee-shifting
statutes).

WB Music Corp. seeks attorneys’ fees of $136,111.90 and expenses of $318,
for a total award of $136,429.90. WB Music Corp.’s attorneys expended 194.5
hours with hourly rates of $778.50 and $828 for Sharon D. Mayo, Esq.; $823.50
and $895.50 for Sean M. SeLegue, Esq.; $441 and $508.50 for Cassandra E.
Havens, Esq.; $567 for Rachael S. Shen, Esq.; $740 for Jackson Wagener, Esq.;
and $355.50 for legal assistant Bryan J. Gresham.

Appellant Edward R. Stolz, Esq., did not oppose the fee request and
therefore does not challenge the accuracy or reasonableness of the hours or hourly
rates claimed by WB Music Corp.’s attorneys. A review of the time sheets

submitted in support of the fee request confirms that the time expended was

gml/Appellate Commissioner 2 18-55835+
Case 5:16-cv-00600-JGB-SP Document 313 Filed 09/29/20 Page 3of3 Page ID #:5901

reasonable for the representation. See Hensley, 461 U.S. at 433-34; see also
Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008) (court should,
by and large, defer to the winning lawyer’s professional judgment regarding the
time required to spend on the case). In addition, based on the documentation
accompanying the fee motion and the Appellate Commissioner’s review of fee
requests in appeals of similar complexity, the hourly rates clatmed by WB Music
Corp.’s attorneys are “in line with those [rates] prevailing in the community for
similar services by lawyers of reasonably comparable skill, experience and
reputation.” Blum v. Stenson, 465 U.S. 886, 895 & n.11 (1984). Accordingly, WB
Music Corp. are awarded attorneys’ fees based on the time requested at the
requested hourly rates.

Attomeys’ fees of $136,111.90 and expenses of $318, for a total of
$136,429.90, are awarded in favor of WB Music Corp. and the other appellees and
against appellant Edward R. Stolz, Esq.

This order amends the court’s mandate.

gml/Appellate Commissioner 3 18-55835+
